Title: To Benjamin Franklin from John Charretié, 17 January 1784
From: Charretié, John
To: Franklin, Benjamin


          
            
              Monsieur
              Londres, le 17. Janvier 1784.
            
            Je suplie Votre Excellence de vouloir bien recevoir mes excuses si je n’ai point eu l’honneur de vous aller faire ma cour à Passy pendant le séjour momentané que j’ai fait à Paris et à Versailles. Les ordres du Ministre ont causé mon départ précipité sans me permettre cette satisfaction dont j’etois si jaloux. A mon arrivée ici, je n’ai point manqué de faire tenir à Monsieur Sargent la lettre dont vous aviez bien voulu me charger.
            Comblé des bontés de Votre Excellence, permettez, Monsieur, que j’ose encore les implorer aujourd’hui en vous supliant de m’honorer de votre puissante recommandation auprès de M Le Maréchal de Catries. Je viens d’avoir l’honneur de faire passer à ce Ministre un Etat de mes dépenses personnelles ici pendant les trois années d’exercice de ma commission. Un modique traitement annuel de Douze Cent Livres m’a réduit à la nécessité de recourir à mes amis pour être en etat de servir mon Roi et mon païs, ce que j’ai toujours fait avec le plus vrai Zèle, mais je reste endetté d’une somme de Douze mille Livres tournois montant de ce même Etat et dont la rentrée est pour moi de la plus grande importance. Je sais combien M Le Marèchal est juste, et comme je sais aussi, Monsieur, combien il a d’estime et d’attachement pour la personne de Votre Excellence, je suis sûr qu’honoré de votre appui, mon remboursement ne souffrira aucune difficulté. Vous me rendrez un service très-essentiel et dont je conserverai, ainsi que de vos bontés passées, la plus sincère et la plus vive reconnoissance.
            Je ne crois pas avoir besoin, Monsieur, de renouveller à Votre Excellence l’offre de mes services en ce païs-ci. Puisque vous

connoissez mon cœur, vous savez que je m’estimerai toujours heureux de pouvoir vous temoigner mon Zèle.
            Je suis avec un profond respect Monsieur De Votre Excellence Le très-humble très-obéissant et très-dévoué serviteur
            
              Jn. CharretiéChargé de la rentrée des Prisoniersfrançois répandus en Angleterre
            
          
          
            Au Caffé de la Nouvelle York. Sweeting’s Alley à Londres.
          
         
          Addressed: A son Excéllence. / Monsieur Le Dr. Franklin. / Ministre Plénipotentiere des Etats / Unis de L’Amerique à La Cour de / France. / a Passy.
          Notation: Charne John, London 17 Janvr. 1784
        